Campbell, C. J.,
delivered the opinion of the court.
The proposition that Parker should not be allowed to claim any of the products of the two hundred and twenty acres leased on the 1st January, 1882, except the twenty-five bales of cotton as rent, as against Clark & Bro., if it be true that he induced them to credit McGee on the basis of an agreement that they were to have all of the crop except the rent, is indisputable, for no one should profit by an act of bad faith. But an arrangement .about the two hundred and twenty acre field did not preclude Parker and McGee from another and different one as to seventy-three acres of other land, and we are unable to see that any obligation rested upon Parker to communicate to Clark the fact of a lease of the additional tract, and so the court below instructed the jury. Nor can we see how Clark could suffer any disappointment of his expectations, so far as the products of the seventy-three acres are involved, for he testified he did not know they were cultivated by McGee, and therefore he must have extended credit alone with reference to the crops grown on the two hundred aud twenty acre tract. It is not shown by the record where the twenty bales of cotton in controversy were raised, whether on the two hundred and twenty acres, to which Clark had a right to look and did look for pay, or on the seventy-three acres which he did not know his customer was working.
We approve the instructions given for the claimant.
The third, fourth, fifth, and sixth instructions for the plaintiff, in speaking of “ amount of rent,” are calculated to mislead, as suggesting the idea of a change of the terms of the lease of 1st January, whereas there is nothing in the evidence to support this. The evidence is that a new and different contract was made about other land, and there was no change of the terms as to the lease of which Clark knew. The seventh and eighth instructions for the plaintiff are more clearly objectionable, as more distinctly containing the proposition just mentioned as constituting the vice of the four criti*498eised. It seems probable that the court below only intended to instruct the jury in accordance with the proposition with which this opinion begins; but the instructions mentioned go beyond this and convey tbe idea that the lease of 1st January, 1882, disabled Parker from leasing other land to McGee and advancing him supplies for it, because the result was an increase of the amount of rent to accrue to him by reason of the increased area rented. There might have been such a contract between Clark and Parker as to disable the latter from dealing with McGee without the knowledge and consent of Clark ; but the testimony of Clark himself does not show such contract. The expressions, “willfully concealed,” “concealment of the amount of rent,” “ willfully and intentionally mislead,” “ willfully concealed from Clark the amount of rent to be paid,” and “ willfully concealed from Clark in order that Clark might continue to make advances,” in the third, fourth, fifth, sixth, and eighth instructions for the plaintiff, seem unwarranted by any evidence contained in the record.

Judgment reversed and new trial awarded.